84151: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13699: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84151


Short Caption:CARO (ALBERTO) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR201505BClassification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlberto Torres CaroWilliam J. Routsis, II
							(Law Office of William J. Routsis II, Esq.)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/31/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


01/31/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Fast Track. Filed certified copy of proper person notice of appeal.  (Fast track notice issued to trial counsel.) (SC)22-03135




01/31/2022Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 7 days. (SC)22-03137




02/02/2022Order/ProceduralFiled Order to Show Cause. Mr. Routsis shall have 21 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-03472




03/08/2022Order/ProceduralFiled Order to Filed Response to Order to Show Cause.  Counsel for appellant, William J. Routsis II, shall have 7 days from the date of this order to show cause why this appeal should not be dismissed for lack of jurisdiction.  Respondent shall have 14 days from the filing of any response to file and serve any reply.  (SC)22-07346




03/15/2022MotionFiled Appellant's Response to Order to Show Cause and Motion to Withdraw as Counsel. (SC)22-08273




04/05/2022Order/ProceduralFiled Order. Mr. Routsis has moved to withdraw as counsel for appellant. The motion to withdraw is denied at this time.  Mr. Routsis shall have 14 days from the date of this order to show cause why this appeal should not be dismissed for lack of jurisdiction.  Respondent shall have 7 days from the filing of any response to file any reply.  The deadlines for filing documents in this appeal shall remain suspended until further order of this court. (SC)22-10518




04/14/2022MotionFiled Appellant's Response to Order to Show Cause.(PER ATTORNEY WRONG DOCUMENT WAS FILED) (SC)


04/14/2022MotionFiled Appellant's Response to April 5, 2022 Order to Show Cause. (SC)22-11872




04/29/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-13699





Combined Case View